DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the remarks regarding MPEP 702.02 this application has been reviewed by the examiner’s supervisor Miriam Stagg.  Due to the optional listing of polymer linkages and chains in claims 1, 25, 33, and 36, the application of prior art that teaches one type of linkage or chain does not indicate that other prior art may not teach other types of linkages or chains.  In order to possibly expedite prosecution, the examiners suggest looking at possible polymer components that may display unexpectedly better results and criticality compared to other components along with citing support from the specification and/or a 1.132 declaration.  Examiners are also available for telephone interviews to discuss potential amendments prior to filing at Applicant’s request.
Applicant’s arguments, see page 11, filed 7/11/2022, with respect to the rejection(s) of amended claim(s) 1-2, 8, 11-22, 25-26, 30, and 32-37 under Xu, Holman, and Ryu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu, Holman, and the new prior art of Chung et al. (US 2014/0038049 A1, hereafter Chung) as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 8, 11-22, 25-26, 30, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0044181 A1, hereafter Xu) in view of Holman et al. (US 2004/0018430 A1, hereafter Holman), and further in view of Chung et al. (US 2014/0038049 A1, hereafter Chung).
With regard to claims 1 and 16, Xu teaches a rechargeable alkali metal-selenium cell (lithium-selenium cell) [0031-0032] comprising:
an anode active material layer and an anode current collector supporting said anode active material layer [0033];
a cathode active material layer and a cathode current collector supporting said cathode active material layer [0033]; and 
an electrolyte with a porous separator layer in ionic contact with said anode active material layer and said cathode active material layer [0020, 0032]; 
wherein said cathode active material layer contains multiple particulates of a selenium containing material (selenium carbon/graphite hybrid) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range)[0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa the material is expected to exhibit the claimed properties barring evidence to the contrary. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman do not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor (binders for lithium battery electrodes), Chung teaches the use of a cross-linked polymer [0043] having a vinyl alcohol derived linkage [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cross-linked polymer material of Chung with the encapsulating material of Xu and Holman for the benefit of improved adhesion and withstanding expansion of active materials [Chung 0043].
With regard to claims 2 and 8, Xu teaches a selenium-carbon/selenium-graphite hybrid composite with selenium on the surface of or in the pores of graphite or carbon black [0031].
With regard to claims 11-13, Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range)[0020, 0025].  Holman further teaches lithium ion conducting additives such as LiClO4 in 10 wt. % in the encapsulating layer and teaches that inorganic materials such as LiF are effective lithium-ion conductors (which would obviate their use in the encapsulating layer) [0099, 0126, 0132].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
With regard to claim 14, Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman further teaches mixtures with electron conducting polymers including polyaniline [0042, 0098].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
With regard to claim 15, Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range)[0020, 0025].  Holman further teaches mixtures with ion conducting polymers including poly(ethylene oxide) [0042, 0098].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
With regard to claim 17, Xu and Holman do not explicitly teach the claimed selenium utilization efficiency.  However they should exhibit the claimed properties due to teaching a substantially similar structure (encapsulated selenium carbon hybrid electrode) as detailed in the rejection of claim 1 above.
With regard to claim 18, Xu teaches non-aqueous electrolytes [0027].
With regard to claim 19, Xu teaches LiBOB and LiClO4 salts [0021].
With regard to claim 20, Xu teaches ethylene carbonate and dimethoxyethane solvents [0027].
With regard to claim 21, Xu teaches an anode material containing lithium metal [0032].
With regard to claim 22, Xu teaches a lithium-ion selenium cell [0031-0032] with a lithium anode [0032] but does not explicitly teach the claimed anode materials.  However, the claimed materials such as carbon, silicon, germanium, and lithiated versions of aluminum and tin are well known in the art as anode materials for lithium cells as evidenced by Holman [0088].
With regard to claim 25, Xu teaches a cathode active material layer for a rechargeable alkali metal-selenium cell wherein said cathode active material layer contains multiple particulates of a selenium containing material (selenium carbon/graphite hybrid) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm (equal to the claimed range) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman would not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor, Chung teaches the use of a cross-linked polymer [0043] having a vinyl alcohol derived linkage [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cross-linked polymer material of Chung with the encapsulating material of Xu and Holman for the benefit of improved adhesion and withstanding expansion of active materials [Chung 0043].
With regard to claims 26 and 30, Xu teaches a selenium-carbon/selenium-graphite hybrid composite with selenium on the surface of or in the pores of graphite or carbon black [0031].
With regard to claim 32, Xu teaches a binder resin that would be external to the particles and bind the particles together [0033].
With regard to claim 33, Xu teaches Xu teaches a cathode active material layer for a rechargeable alkali metal-selenium cell wherein said cathode active material layer contains a resin binder [0033] multiple particulates of a selenium containing material (selenium carbon/graphite hybrid) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm (equal to the claimed range) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman would not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor, Chung teaches the use of a cross-linked polymer [0043] having a vinyl alcohol derived linkage [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cross-linked polymer material of Chung with the encapsulating material of Xu and Holman for the benefit of improved adhesion and withstanding expansion of active materials [Chung 0043].
With regard to claim 34, Xu teaches the binder bonds the particles together and bonds the particles to a current collector [0033].
With regard to claim 35, Xu teaches a lithium selenium cell comprising an anode active material layer and an optional anode current collector supporting said anode active material layer [0033]; a cathode active material layer containing the cathode active material layer of claim 33 [detailed in the rejection of claim 33 above]; and an electrolyte with an optional porous separator layer in ionic contact with said anode active material layer and said cathode active material layer [0020, 0032]; 
With regard to claim 36, Xu teaches a powder mass for a lithium-selenium battery cathode, said powder mass comprising multiple particulates of a selenium containing material (selenium carbon/graphite hybrid) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm (equal to the claimed range) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman would not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor, Chung teaches the use of a cross-linked polymer [0043] having a vinyl alcohol derived linkage [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cross-linked polymer material of Chung with the encapsulating material of Xu and Holman for the benefit of improved adhesion and withstanding expansion of active materials [Chung 0043].
With regard to claim 37, Xu teaches a selenium-carbon/selenium-graphite hybrid composite with selenium on the surface of or in the pores of graphite or carbon black [0031].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kajiura et al. (US 6,679,926 B1) teaches the use of propylene oxide and vinyl alcohol monomers in binders [col. 5 lines 55-65].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724